Doyle, P. J.
This is an action to recover damages for breach of contract and for violations of G. L. c.93A which is predicated upon the existence of certain defects in a new home purchased by tlife plaintiffs and constructed by the defendant Michael J. Quinn.
Judgment was entered for the plaintiff on April 17,1986.
Subsequent to the court’s disposition of his post-judgment motions, including aDist./Mun.Cts.R. Civ. P., Rule 64(c) motion to extend time for draft report filing, the defendant filed a timely draft report on October 1,1986. A final report was not settled and signed by the trial justice until July 1,1987, eight months after the filing of the defendant’s draft.
Rule 64(c)(5) of the Dist./Mun. Cts. R. Civ. P. states, in relevant part:
“If final action by the trial judge upon any draft report.. .is not taken within three months after the filing thereof, and no petition for establishment of a report has been filed, the cause shall proceed as though no request for report had been made, unless the appellate division for cause shown shall allow further time.”
See Hough v. City of Newton, 1985 Mass. App. Div. 8. Neither a request for an extension of time for draft report settlement, nor a petition to establish a draft report was submitted by the defendant to preserve.the viability of his appeal.
Report dismissed.